SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) Enzymotec Ltd. (Name of Issuer) Ordinary Shares, par value NIS 0.01 (Title of Class of Securities) M4059L101 (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, seethe Notes). CUSIP No. M4059L101 13G/A Page 2 of7 Pages 1. NAMES OF REPORTING PERSONS XT Hi-Tech Investments (1992) Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC Use Only 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.4% (1) 12. TYPE OF REPORTING PERSON (See Instructions) CO This percentage is based on 22,495,779 Ordinary Shares issued and outstanding as of February 17, 2015 (as appearing in the Issuer’s Annual Report on Form 20-F for the fiscal year ended December 31, 2014, filed with the SEC on March 2, 2015). CUSIP No. M4059L101 13G/A Page3 of7 Pages 1. NAMES OF REPORTING PERSONS XT Holdings Ltd. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) o 3. SEC Use Only 4. CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 1,889,315 (1) 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 1,889,315 (1) 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,889,315 (1) 10. CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) o 11. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.4% (2) 12. TYPE OF REPORTING PERSON (See Instructions) CO Consists entirely of the 1,889,315 Ordinary Shares held by XT Hi-Tech Investments (1992) Ltd., which is an indirect, wholly-owned subsidiary of the Reporting Person with which the Reporting Person shares beneficial ownership as a result of the Reporting Person’s indirect, 100% control of the equity securities thereof. See Item 4. This percentage is based on 22,495,779 Ordinary Shares issued and outstanding as of February 17, 2015 (as appearing in the Issuer’s Annual Report on Form 20-F for the fiscal year ended December 31, 2014, filed with the SEC on March 2, 2015). Item 1(a).Name of Issuer: The name of the issuer is Enzymotec Ltd. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: The Issuer’s principal executive offices are located at Sagi 2000 Industrial Area, Migdal Ha’Emeq, 2310001, Israel. Item 2(a).Name of Person Filing: The following entities, listed in (i)-(ii) below, which are filing this Amendment No. 1 (this “Amendment”) to the Statement of Beneficial Ownership on Schedule 13G originally filed by them with the SEC on February 12, 2014 (the “Statement”), are referred to herein collectively as the “Reporting Persons”: (i) XT Hi-Tech Investments (1992) Ltd. (“XT Hi-Tech”) (ii) XT Holdings Ltd. (“XT Holdings”) XT Hi-Tech is an indirect wholly owned subsidiary of XT Investments Ltd. (“XT Investments”), which is a direct wholly-owned subsidiary of XT Holdings, of which Orona Investments Ltd. (“Orona”) and Lynav Holdings Ltd. (“Lynav”) are each the direct owners of one-half of the outstanding ordinary shares. Orona is indirectly owned 56% by Mr.Udi Angel, who also indirectly owns 100% of the means of control of Orona.Lynav is held 95% by CIBC Bank and Trust Company (Cayman) Ltd. (“CIBC”)— as trustee of a discretionary trust established in the Cayman Islands. Udi Angel is member of the board of directors of XT Hi-Tech and has a casting vote with respect to various decisions taken by the board, including voting and disposition over the Ordinary Shares held by XT Hi-Tech. The decrease in beneficial ownership reflected in this Amendment relative to the Statement was the result of the sale of Ordinary Shares (as defined in Item 2(d) below) by XT Hi-Tech in the underwritten secondary offering by shareholders of the Issuer that was consummated on March 5, 2014, as described in the prospectus filed by the Issuer with the SEC on March 3, 2014 pursuant to Rule 424(b)(1) under the Securities Act of 1933, as amended. XT Hi-Tech was listed among the “Principal and selling shareholders” in that prospectus. Item 2(b).Address of Principal Business Office or, if None, Residence: The principal business office of each Reporting Person is as follows: (i) XT Hi-Tech— 9 Andre Saharov Street, P.O. Box 15090, Haifa 31905, Israel (ii) XT Holdings— 9 Andre Saharov Street, P.O. Box 15090, Haifa 31905, Israel Item 2(c).Citizenship: The state of organization of each Reporting Person is as follows: (i) XT Hi-Tech — Israel (ii) XT Holdings — Israel Item 2(d).Title of Class of Securities: This Amendment relates to the ordinary shares, par value New Israeli Shekel (“NIS”) 0.01 per share (“Ordinary Shares”), of the Issuer. Page 4 of7 Pages Item 2(e).CUSIP Number: The CUSIP number of the Ordinary Shares is M4059L101. Item 3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b), or (c), check whether the person filing is a: (a) o Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) o Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) o Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) o Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8). (e) o An investment adviser in accordance with § 240.13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C.1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) o A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J), please specify the type of institution: Not applicable. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. I. XT Hi-Tech (a) Amount beneficially owned: 1,889,315 Ordinary Shares (b) Percent of class*: 8.4% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,889,315 (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose of or to direct the disposition of: 1,889,315 (iv) Shared power to dispose of or to direct the disposition of:0 II. XT Holdings (a) Amount beneficially owned:1,889,315 Ordinary Shares (b) Percent of class*: 8.4% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: 1,889,315 (iii) Sole power to dispose of or to direct the disposition of: 0 (iv) Shared power to dispose of or to direct the disposition of:1,889,315 *All percentage ownership reflected in this Statement are based on 22,495,779 Ordinary Shares issued and outstanding as of February 17, 2015 (as appearing in the Issuer’s Annual Report on Form 20-F for the fiscal year ended December 31, 2014, filed with the SEC on March 2, 2015). Page 5 of7 Pages Item 5.Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: o. Item 6.Ownership of More Than Five Percent on Behalf of Another Person. Each of (i) XT Investments, as the indirect parent company of XT Hi-Tech, (ii) XT Holdings, as the direct parent company of XT Investments, (iii) Orona and Lynav, as the direct owners of one-half of the outstanding ordinary shares of XT Holdings, and (iv) CIBC, as the holder of 95% ofLynav, have the right to receive dividends from, and proceeds from the sale of, the 1,889,315 Ordinary Shares held by XT Hi-Tech. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security BeingReported on By the Parent Holding Company or Control Person. Not applicable. Item 8.Identification and Classification of Members of the Group. Not applicable. Item 9.Notice of Dissolution of Group. Not applicable. Item 10.Certifications. Not applicable. Page 6 of7 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. XT HI-TECH INVESTMENTS (1992) LTD. By: /s/ Yoav Sebba Name: Yoav Sebba Title: Vice President XT HOLDINGS LTD. By: /s/ Yossi Rosen Name: Yossi Rosen Title: President Dated: June 8, 2015 Page7 of7 Pages
